UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.1-32583 FULL HOUSE RESORTS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3391527 (I.R.S. Employer Identification No.) 4670 S. Fort Apache, Ste. 190 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (702)221-7800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filero Non Accelerated Filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of May 8, 2013, there were 18,729,681shares of Common Stock, $.0001par value per share, outstanding. FULL HOUSE RESORTS, INC. INDEX Page PART I. Financial Information Item 1. Consolidated Financial Statements Unaudited Consolidated Statements of Operationsfor the three months ended March 31, 2013 and 2012 3 Consolidated Balance Sheets as of March 31, 2013 (Unaudited), and December 31, 2012 4 Unaudited Consolidated Statements of Stockholders’ Equity for the three months ended March 31, 2013 and 2012 5 Unaudited Consolidated Statements of Cash Flowsfor the three months ended March 31, 2013 and 2012 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 27 PART II. Other Information Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 2 FULL HOUSE RESORTS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended March 31, Revenues Casino $ $ Food and beverage Hotel Management fees Other operations Operating costs and expenses Casino Food and beverage Hotel Other operations Project development and acquisition costs 43 97 Selling, general and administrative Depreciation and amortization Operating gains Gain on sale of joint venture Operating income Other income (expense) Interest expense (1,885 ) (734 ) Gain on derivative instrument 8 Other (expense) income (3 ) 5 Loss on extinguishment of debt (1,719 ) Other expense, net (1,888 ) (2,440 ) Income before income taxes Income tax expense Net income Income attributable to non-controlling interest in consolidated joint venture (2,181 ) Net income attributable to the Company $ $ Net income attributable to the Company per common share $ $ Weighted-average number of common shares outstanding See notes to unaudited consolidated financial statements. 3 FULL HOUSE RESORTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except shares) March 31, December 31, (Unaudited) ASSETS Current assets Cash and equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $748 and $959 Prepaid expenses Deferred tax asset Deposits and other Property and equipment, net of accumulated depreciation of$17,829 and $16,283 Other long-term assets Goodwill Intangible assets, net of accumulated amortization of$2,162 and $1,506 Long-term deposits Loan fees, net of accumulated amortization of $991 and $496 Deferred tax asset $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Income tax payable 7 Accrued player club points and progressive jackpots Accrued payroll and related Other accrued expenses Current portion of long-term debt Long-term debt, net of current portion Deferred tax liability 10 10 Stockholders’ equity Common stock, $.0001 par value, 100,000,000 shares authorized; 20,086,276 and 20,036,276 shares issued 2 2 Additional paid-in capital Treasury stock, 1,356,595 common shares ) ) Retained earnings $ $ See notes to unaudited consolidated financial statements. 4 FULL HOUSE RESORTS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (In thousands) Common stock Additional paid-in Capital Treasury stock Retained earnings Non-controlling interest Total stockholders’ equity Three months ended March 31, 2013 Shares Dollars Shares Dollars Beginning balances $
